ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 14-23 and 25-30 are allowed because the prior art made of record does not teach a charging arrangement for an electric vehicle having a traction battery, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 14-23 and 25-30, the prior art made of record fails to teach the combination of steps recited in claim 14, including the following particular combination of steps as recited in claim 14, as follows:
a primary side connected to the medium-voltage grid, and
a secondary side; 
on the secondary side of the medium-voltage transformer, at least one IT (isolated earth) low-voltage grid, and
a TN (earthed neutral) low-voltage grid isolated from the at least one IT low-voltage grid, wherein the at least one IT low-voltage grid comprises different IT low-voltage grids; 
at least n electric vehicles are configured to be charged simultaneously in the different IT low-voltage grids, wherein n > 2;
a maximum available charging power on the secondary side of the medium-voltage transformer is less than a sum of required maximum charging powers of all the n electric vehicles; and
when required charging powers of two or more electric vehicles added together at one time is greater than a charging power available on the secondary side of the medium voltage transformer, temporarily reducing the charging power respectively made available to each of the two or more electric vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851